COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Herbert Jackson v. Patricia Jackson

Appellate case number:    01-14-00952-CV

Trial court case number: 14-DCV-217167

Trial court:              328th District Court of Fort Bend County

Date motion filed:        February 2, 2016

Party filing motion:      Herbert Jackson

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                          Acting individually           Acting for the Court

Panel consists of: Justices Higley, Huddle, and Lloyd


Date: February 18, 2016